Citation Nr: 1410040	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

2.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in December 2008.  The rating decision denied entitlement to "service connection for erectile dysfunction (claimed as loss of use of a creative organ," and entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

In the June 2009 notice of disagreement, the Veteran's representative noted that the Veteran disagreed with the issue of "entitlement to service connection for erectile dysfunction," and directed the VA's attention to an attached statement by the Veteran.  The attached statement noted the Veteran disagreed with the denial of "service connect[ion] for loss of use of a creative organ secondary to his service-connected diabetes mellitus."  In a February 2010 Statement of the Case (SOC), the RO identified the appeal as involving a single claim of entitlement to service connection for erectile dysfunction (claimed as loss of use of a creative organ).  The Veteran substantively appealed this issue.  

However, in a Supplemental Statement of the Case (SSOC) dated in September 2011, the RO noted that it had erred by not including the laws and regulations applicable to the claim for SMC in the earlier SOC because that issue was inextricably intertwined with the claim of service connection for erectile dysfunction.  Therefore, the RO included that issue of entitlement to SMC on the title page of the SSOC, found that the appeal encompassed that claim, and included the applicable laws and regulations.  Given these findings by the RO, and that the Veteran has consistently indicated that his claim for SMC was based on his claimed erectile dysfunction, the Board concludes that the issue of entitlement to SMC is part and parcel of the Veteran's appeal as to the issue of entitlement to service connection for erectile dysfunction, and that issue has been listed on the title page as well.

The Veteran requested a Board hearing on his March 2010 VA Form 9.  The hearing was scheduled for March 2012; however, the Veteran failed to report to the hearing.  

The Veteran's virtual records were reviewed in conjunction with this decision.


FINDINGS OF FACT

1.  Erectile dysfunction is not shown to be etiologically related to service.

2.  Erectile dysfunction predates a diagnosis of diabetes mellitus, and is not shown to have been permanently aggravated by diabetes mellitus. 

3.  As service connection for erectile dysfunction is being denied, the intertwined claim of entitlement to special monthly compensation for loss of use of a creative organ must also be denied.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for SMC  based on loss of use of a creative organ have not been met as a matter of law.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice pertinent to the claims for service connection was provided to the Veteran in a letter dated October 2008.  Accordingly, the duty to notify has been fulfilled. 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, private, and VA treatment records have been associated with the claims folder.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained. 

The Veteran was afforded a VA examination in May 2009, and an addendum opinion addressing aggravation was provided in January 2010.   The examination report included a review of the record and interview with the Veteran; the opinions expressed were supported by rationales. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be: (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

The Veteran seeks entitlement to service connection for erectile dysfunction, and has argued that his erectile dysfunction is due to or aggravated by his diabetes mellitus.  The Veteran is presumptively service connected for diabetes mellitus based on herbicide exposure during service in the Republic of Vietnam.  

Erectile dysfunction is not one of the diseases presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309 (e) (2013).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, the evidence must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).

A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include the following paragraph: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR , part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  The Veteran's claim of secondary service connection for erectile dysfunction was made subsequent to the October 2006 language change.

Special monthly compensation is payable for loss of use of one or more creative organs due to service connected disability.  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.

Factual Background and Analysis

In October 2008, the Veteran requested service connecting for "loss of use of a creative organ secondary" to service-connected diabetes mellitus.  An accompanying letter from the Veteran's representative noted that the Veteran sought entitlement to service connection for erectile dysfunction secondary to diabetes mellitus.

In a December 2008 rating decision, the RO denied entitlement to service connection for erectile dysfunction (claimed as loss of use of a creative organ).  The Veteran has appealed this denial.  

In an October 2011 statement, the Veteran argued that his erectile dysfunction was a result of his military service due to his diabetes mellitus.  He stated that the only way he would be able to obtain an erection would be through an implant, but that he "really does not want to do that."  He stated he felt that he should be compensated for his erectile dysfunction and noted that he had served in the military for more than 17 years.

VA treatment records reflect that the Veteran first complained of "occasional difficulty to maintain a good erection" in October 2002.  He was noted to have mild symptoms and was advised to lose weight and stop smoking, and his erectile dysfunction would be reevaluated at his next appointment.  In January 2003, the Veteran still had complaints of erectile dysfunction, and he was again advised to "lose more weight."  In May 2003, the Veteran requested examination and treatment for ongoing erectile dysfunction.  He was informed that risk factors for erectile dysfunction include smoking, obesity and hypercholesterolemia.  He was started on Viagra.  In July 2003, the Veteran reported that the Viagra was "not working," and his prescription was increased.  

The records reveal that in April 2007, the Veteran was noted to have "glucose intolerance" and was told to continue a low-carbohydrate diet.  In February 2008, the Veteran was initially diagnosed with diabetes mellitus, type II.

Additional VA records show that in October 2008, the Veteran was given a new prescription for Levitra.  But, after a month, and with an increased prescription, the Levitra did not facilitate erections.

In January 2009, the Veteran provided a statement from his treating VA physician.  The physician noted that he had treated the Veteran since 2002, and that he was diagnosed with diabetes in 2008.  The physician also noted the Veteran has "been suffering from erectile dysfunction for the last several years.  Diabetes mellitus may be a contributing factor to the dysfunction."  The physician also described the Veteran's renal insufficiency, and diabetic neuropathy.  The physician noted that the Veteran was exposed to Agent Orange in service, and that his "present medical problems likely arise from the exposure to the toxic agent."

The Veteran was afforded a VA examination in May 2009.  The examiner diagnosed erectile dysfunction, and noted that it was likely due to obesity, multiple medications and nicotine abuse.  The examiner opined that the Veteran's claim of erectile dysfunction was not due to or caused by his diabetes mellitus.  His rationale was that the Veteran's medical records showed that his diagnosis of erectile dysfunction, and the failed use of prescription medications for erectile dysfunction, pre-dated his diagnosed of diabetes mellitus by more than five years.

In a January 2010, VA examination addendum, the examiner opined that the Veteran's erectile dysfunction was not aggravated by his diabetes mellitus.  The examiner again noted his erectile dysfunction preceded his diagnosis of diabetes mellitus, and that "the additional diagnosis of diabetes in 2008 had no effect on the Veteran's pre-existing erectile dysfunction as the Veteran still has erectile dysfunction."  The examiner also noted that "it is a known medical fact that years of the diabetic condition are required for the development of erectile dysfunction."

In assessing the service connection claim based on the available evidence of record, the Board finds that the opinion of the May 2009/January 2010 VA examiner is more probative than the statements of the Veteran's VA physician.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The VA examiner has thoroughly reviewed the Veteran's treatment records and examined the Veteran prior to providing a negative nexus opinion.   The VA physician has been treating the Veteran since 2002.  The Court in Nieves noted that when evaluating the probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts.  Here, the VA physician and VA examiner had the ability to review pertinent evidence and to consider the relevant facts.

The VA physician noted that the Veteran's erectile dysfunction "may" be affected by his diabetes mellitus.  The VA physician did not provide a rationale for this opinion, and, while she noted that the Veteran had erectile dysfunction for a number of years, she did not address the fact that the Veteran's erectile dysfunction predated his diabetes mellitus.  Additionally, the VA physician addressed multiple disorders in the letter (diabetes, neuropathy, erectile dysfunction and renal insufficiency), and noted vaguely that the Veteran's "present medical problems likely arise from the exposure to the toxic agent."

The VA examiner provided an explanation for his conclusion that the Veteran's erectile dysfunction was not related to his diabetes mellitus, which is consistent with the contemporaneous record.  The examiner noted that the Veteran was diagnosed with erectile dysfunction in 2002, and was started on prescription medications in 2003.  The medications failed to improve the erectile dysfunction symptoms prior to the Veteran's diagnosis of diabetes mellitus.  Essentially, the Veteran had erectile dysfunction that was not improved on medications, he was later diagnosed with diabetes mellitus, and he continued to have erectile dysfunction that is not improved on medications after he developed diabetes mellitus.  

The VA physician who provided the letter that the Veteran's diabetes mellitus may be a contributing factor to his erectile dysfunction, is the treating physician who initially counseled the Veteran in 2002 and 2003 that his erectile dysfunction was related to his obesity and cigarette smoking.  The VA examiner opined that the Veteran's obesity, nicotine dependence and "multiple medications" were the likely cause of his erectile dysfunction.  Although the VA examiner did not specify the medications involved, the Board notes that the Veteran was on a number of medications prior to his diagnosis of erectile dysfunction and therefore prior to his diagnosis of diabetes mellitus.  As the VA examiner provided a rationale for his negative nexus and negative aggravation opinions, and these rationales are supported by the VA treatment records provided in the claims file, the Board finds that the negative nexus opinion of the VA examiner is more probative than the opinion of the VA physician.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds the statements of the Veteran regarding his symptoms and their onset to be credible.  

The Veteran has argued that he developed erectile dysfunction as a result of his diabetes mellitus, but a review of his treatment records reveals he was diagnosed with erectile dysfunction first.  He specifically noted that he was not claiming service connection for erectile dysfunction due to exposure to Agent Orange (See DRO Conference Report, November 23, 2011).  Although the VA concedes that the Veteran was likely exposed to Agent Orange, erectile dysfunction is not a disability to which presumptive service connection under 38 C.F.R. § 3.309 attaches.  Thus, presumptive service connection is not warranted.  Additionally, there is no probative medical evidence in the record which attributes the Veteran's erectile dysfunction to exposure to Agent Orange.  The VA physician's vague comment that the Veteran had multiple medical disorders as a result of exposure to Agent Orange was not fully explained and no supporting rationale was provided.  The Veteran's diabetes mellitus is service-connected due to his herbicide exposure.  The Board finds that the evidence does not support a finding that the Veteran's erectile dysfunction is due to herbicide exposure.

The Veteran was not diagnosed with erectile dysfunction until almost 20 years after his discharge from service, and he has not stated that he had symptoms of erectile dysfunction in service.  The baseline severity of the Veteran's erectile dysfunction prior to his diagnosis of diabetes is the same as his the severity of his erectile dysfunction after his diagnosis of diabetes.  Lastly, the more probative medical opinion of record is negative.  Therefore, based on a review of the records, and the above analysis, the Board finds that entitlement to service connection for erectile dysfunction is not warranted.

The Board has concluded that service connection for erectile dysfunction is not warranted on either a direct or secondary basis.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's erectile dysfunction is neither related to his military service nor related to his service-connected diabetes mellitus.  The benefit sought on appeal is accordingly denied.

Regarding the Veteran's claim for SMC based on loss of use of a creative organ, the sole basis of the Veteran's claim is that SMC  is warranted for service-connected erectile dysfunction.  As the Board denies the Veteran's service connection claim, there is no legal basis for his SMC claim.  Therefore, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus, is denied.

Entitlement to SMC based on loss of use of a creative organ is denied as a matter of law.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


